                                                          Plaintiffs' Exhibit 14
     Case 1:20-cv-01624-SCJ Document 30-14 Filed 04/26/20 Page 1 of 3



              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

LISA WALTERS, et al.,                  )
                                       )
     Plaintiffs,                       )             CIVIL ACTION FILE NO.
                                       )
v.                                     )             ______________________
                                       )
BRIAN KEMP, et al.,                    )
                                       )
     Defendants.                       )


                   DECLARATION OF MARK WALTERS

     I, Mark Walters, declare as follows:

1.   I am an adult resident of the Cherokee County, Georgia, and am married to

     Lisa Walters, a named plaintiff in the above matter. I have personal knowledge

     of the facts stated herein, and if called as a witness, I could competently testify

     to these facts.

2.   This declaration is executed in support of Plaintiffs’ Application for

     Temporary Restraining Order, and/or in the alternative Motion for

     Preliminary Injunction.

3.   I am a member of Plaintiff Second Amendment Foundation.

4.   I am also a member of Plaintiff Firearms Policy Coalition.

5.   It is necessary for my wife to leave our home and vehicle for essential
                                                         Plaintiffs' Exhibit 14
      Case 1:20-cv-01624-SCJ Document 30-14 Filed 04/26/20 Page 2 of 3



      purposes, including, but not limited to; purchasing groceries, toiletries, home

      necessities, and gasoline.

6.    My wife once held a valid Georgia Weapons License (“GWL”) carry license

      issued by Cherokee County, but that license has expired and is ineligible for

      renewal.

7.    In light of the developing situation involving COVID-19 and the possibility

      of increased crime and being attacked in public, my wife has grown

      seriously concerned about her ability to protect herself in public, outside of

      our home.

8.    On or about April 9, 2020, on behalf and at the request of my wife, I

      contacted Defendants Wood’s and Cherokee County’s Probate Court

      department by telephone in an effort to help her obtain a GWL carry license.

9.    During the call, representatives of Defendants Wood and Cherokee County

      informed me that they must and would continue to enforce the Cherokee

      County Defendants’ Order, and would not accept or process my wife’s

      application for a GWL until further notice.

10.   In Georgia, most law-abiding individuals, like and including my wife and me,

      are completely forbidden from carrying loaded, operable handguns outside of

      their personal residence or vehicle unless they acquire a GWL.

11.   Accordingly, and for the reasons set forth in Plaintiffs’ Complaint and
                                           Plaintiffs' Exhibit 14
Case 1:20-cv-01624-SCJ Document 30-14 Filed 04/26/20 Page 3 of 3
